Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “wherein the second modality comprises applying, via the first pump, negative pressure to the wound via the wound dressing” while claim 2 recites “wherein the second modality comprises applying, via the second pump, negative pressure to the wound via the wound dressing” Referring to Applicant’s specification in [006], it does state: 
“The second treatment modality includes applying, via the first pump, negative pressure to the wound via the wound dressing.”

Later in the paragraph it is stated: 
“the first pump 1708 and the second pump 1726 are operated independently of each other. Thus, the first pump 1708 and the second pump 1726 may be operated simultaneously or sequentially depending on a nature of the wound and treatment requirements. That is, in various embodiments, the oxygen-rich fluid and negative pressure may be applied to the wound in a simultaneous or sequential fashion.”
The simultaneous and sequential fashion allows the therapy device to both provide negative pressure and oxygen rich fluid through use of the two pumps. The specification lacks written description that would enable one of ordinary skill in the art to reasonably convey that the first and second pumps provide negative pressure as part of the second modality. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites “wherein the second modality comprises applying, via the first pump, negative pressure to the wound via the wound dressing” while claim 2 recites “wherein the second modality comprises applying, via the second pump, negative pressure to the wound via the wound dressing” Referring to Applicant’s specification in [006], it does state: 
“The second treatment modality includes applying, via the first pump, negative pressure to the wound via the wound dressing.”
 However this statement is in direct contrast to [0074] that describes embodiment of figure 17, the first pump only has the function of drawing fluid for treatment “the first pump 1708 draws fluids 1709 such as, for example, ambient air through the inlet 1712 and the particle filter 1710; however, in other embodiments, the first pump 1708 draws fluids 1709 such as, for example, gaseous oxygen from, for example, a hospital central oxygen source or an oxygen cylinder.” In addition as stated in [0078], the second pump is described as the negative pressure pump “operation of the second pump 1726 may be a negative-pressure pump that causes an area under the wound dressing 1706 being maintained at a pressure below ambient pressure.”
Later in the paragraph it is stated: 
“the first pump 1708 and the second pump 1726 are operated independently of each other. Thus, the first pump 1708 and the second pump 1726 may be operated simultaneously or sequentially depending on a nature of the wound and treatment requirements. That is, in various embodiments, the oxygen-rich fluid and negative pressure may be applied to the wound in a simultaneous or sequential fashion.”
The simultaneous and sequential fashion allows the therapy device to both provide negative pressure and oxygen rich fluid through use of the two pumps. Further in [0086] “delivery of the oxygen-rich fluid to the wound dressing 1706 raises a pressure under the wound dressing 1706”. Using the first pump to provide fluid actually goes against the claimed function, 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bernstein (US 2010/0150991) in view of Quisenberry (US 2012/0259266).
Regarding claim 1, Bernstein discloses a method for treating a wound, the method comprising: applying a wound dressing (16, figure 19, [0081]) to the wound; coupling the wound 
Bernstein does not disclose a first pump coupled to the wound dressing.
Quisenberry discloses a combination therapy device in the same field of endeavor as the Applicant. Quisenberry teaches a first pump (38, figure 2, [0043]) coupled to a reservoir of oxygen (20) and the wound dressing (50).
Quisenberry provides a pressure pump in order to draw fluid into the wound and control the delivery of fluid into the wound ([0010]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Bernstein with the first pump of Quisenberry in order to draw fluid and control the delivery of fluid into the wound.
Regarding claim 2, Bernstein further discloses the second pump (7, figure 19]), negative pressure to the wound via the wound dressing ([0082]) which is independent from the infusion modality and thus the first pump ([0118-0119]) and applying, via the second pump (7, figure 19]), negative pressure to the wound via the wound dressing ([0082]).
Regarding claim 3-4, Bernstein further discloses alternative therapy such that the wound is maintained at a pressure equal to ambient or above ambient pressure and activation to keep a pressure below ambient pressure ([0127]). Bernstein does not disclose the activation would include the first pump.

Quisenberry provides a pressure pump in order to draw fluid into the wound and control the delivery of fluid into the wound ([0010]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Bernstein with the first pump of Quisenberry in order to draw fluid and control the delivery of fluid into the wound.
Regarding claim 5, Bernstein discloses the varying of the negative pressure by decreasing speed or activation of the pump ([0133]).
Regarding claim 6, Bernstein discloses measuring a pressure at the wound via pressure sensor that is exposed to a fluid tube ([0132]).
Regarding claim 7, Bernstein discloses maintaining via a check valve (10, [0096]) pressure at the wound when the second pump is deactivated (check valve seals off communication).
Regarding claim 8, Bernstein discloses the varying of the negative pressure by decreasing speed or activation of the second pump ([0133]) which would mean at a high negative pressure state and a low pressure state for a set amount of time.
Regarding claim 9, Bernstein discloses deactivating at least the second pump and raising the pressure of the wound to near ambient pressure via controlled delivery of oxygen to the dressing ([0096, the check valve prevents further negative pressure, [0127] the application of constant positive pressure to regulate pressure levels, [0070]).
Regarding claim 10, Bernstein discloses ceasing delivery of oxygen rich fluid to the dressing ([0127]), flushing the wound with ambient air ([0070]), and applying negative pressure ([0127-0128]).

Regarding claim 12, Bernstein discloses the treatment modalities be administered intermittently ([0127]).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781